Citation Nr: 1736846	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  09-31 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, to include as secondary to in-service exposure to toxic chemicals.  

2.  Entitlement to service connection for fibromyalgia, to include as secondary to in-service exposure to toxic chemicals.  

3.  Entitlement to service connection for a disability manifested by chronic fatigue and/or dizziness, and/or sleep impairment, to include as secondary to in-service exposure to toxic chemicals.  

4.  Entitlement to service connection for a disability involving the lungs that is separate and apart from the service-connected obstructive lung disease, including, but not limited to chronic bronchitis, dyspnea and/or asthma, to include as secondary to in-service exposure to toxic chemicals.  

5.  Entitlement to an initial evaluation in excess of 10 percent for service-connected chronic headaches secondary to exposure to chemicals.

6.  Entitlement to an effective date earlier than February 7, 2008 for the grant of service connection for chronic headaches secondary to exposure to chemicals.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to April 1979.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2008 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2009, the Veteran testified at a personal hearing before a DRO at the RO.  In May 2011, the Veteran testified at a personal hearing before a Veterans Law Judge at VAs Central Office in Washington, DC.  A transcript of the hearing is of record.  In July 2017, the Veteran was notified that the Veterans Law Judge who presided over the hearing had retired and he was entitled to another hearing before a different judge.  The letter informed the Veteran that no response within 30 days would be interpreted as him not wanting a new hearing.  To date, the Veteran has not responded to this notification.

In a May 2015 decision, the Board denied service connection for hypertension and heart disease and remanded the remaining issues listed above for additional development of the record, which has been accomplished in regard to the claims decided herein.  Stegall v. West, 11 Vet. App. 268, 271.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a disability manifested by chronic fatigue and/or dizziness, and/or sleep impairment; an initial evaluation in excess of 10 percent for service-connected chronic headaches; and an effective date earlier than February 7, 2008 for the grant of service connection for chronic headaches are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Fibromyalgia is etiologically related to active service.

2.  Peripheral neuropathy did not have onset during active service and is not etiologically related to active service.

3.  A lung disability separate and distinct from the service-connected obstructive lung disease did not have onset during active service and is not etiologically related to active service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for fibromyalgia have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).

2.  The criteria for service connection for peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for a lung disability separate and distinct from the service-connected obstructive lung disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran was advised of VA's duties to notify and assist in the development of the claims decided herein by an August 2008 notice letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records and pertinent post-service treatment records and Social Security Administration (SSA) records have been secured.  He was afforded a VA examination in order to adjudicate his claims for service connection in May 2016.  In this regard, the Board notes that the VA examiners offered an etiological opinion as to the claimed disorder and based his conclusion on a review of the record, to include an interview with the Veteran and a full examination.  Moreover, such opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Neither the Veteran nor his attorney has alleged that the VA examination is inadequate.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  As such, the Board finds that the opinion proffered by the VA examiner is sufficient to assist VA in deciding the claim for service connection for a back disability. 

Pursuant to the May 2015 Board remand, additional VA treatment records as well as the May 2016 VA examination reports have been obtained and associated with the record.  Therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim by submission of statements and arguments.  Also, significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims being decided that has not been obtained.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, peripheral neuropathy is considered a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply to the claim for peripheral neuropathy.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  
Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as peripheral neuropathy become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 at 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

Fibromyalgia

The Veteran contends that his fibromyalgia is related to his active service.  Specifically, he has claimed that his fibromyalgia is related to exposure to diesel fuel/fumes and cleaning solvents in service.  

VA examination reports reflect that the Veteran has fibromyalgia, diagnosed in 2003.  Thus, the claimed disability has been shown. 

Service treatment records are negative for any complaints, diagnoses, or treatment of fibromyalgia.  However, the Veteran contends his current fibromyalgia is a result of in service exposure to chemicals.

A January 2008 medical opinion from the Veteran's primary care physician that the Veteran's fibromyalgia was as likely as not related to his in-service toxic chemical exposure.  However, the examiner provided no rationale for this opinion.  The September 2012 VA examiner noted that the Veteran's fibromyalgia symptoms included generalized muscle aches, weakness, migratory joint pains, sleep disturbance, inability to concentrate, forgetfulness, headaches, and other neuropsychologic symptoms.  The September 2012 examiner, in a November 2012 addendum, opined that the Veteran's fibromyalgia was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that fibromyalgia had been diagnosed, but there was no indication that it was related to any injury or occurrence during active duty.  However, it is unclear if the examiner considered the Veteran's exposure to diesel fuel/fumes and cleaning solvents in service.  

According to a September 2015 VA opinion, following review of the Veteran's VBMS file, the examiner opined that there is no other evidence of another disorder in the 1970's to explain Mr. [redacted]'s symptomatology.  He thus opined that it is more likely than not, a fibromyalgia diagnosis is related to active duty service experiences/exposures.  He further noted that there are records documenting presentations during this time period for evaluations due to complaints of headaches, dizziness, paresthesias, nausea and vomiting.  Specifically, he recounted that the Veteran was seen by several evaluators and it is clearly documented at least in 1974 at the Naval Station in Norfolk, VA that there was the suspicion that these symptoms were related to exposures to solvents and fumes such as diesel and gasolines.  He noted that their concerns were so sure, that it was recommended that he would be permanently assigned away from these exposures.  Specifically, there is documentation in one note that he improved with being away from these agents on one occasion.  Additionally, following this time period of being active duty, he had been seen by numerous providers.  There is mention of the diagnosis of fibromyalgia on several occasions, manifested by chronic musculoskeletal discomfort, fatigue, multiple tender points, sleep disturbance, headaches, paresthesias, mood disturbances, and cognitive difficulties.  The examiner reasoned that it is difficult to say for sure when all these complaints surfaced, but there are reports of some of these features beginning during the active duty time period of 1969-1979 and some features probably developing or worsening as time further passed.

The Veteran was afforded a VA examination in May 2016.  The May 2016 VA examiner opined that the veteran's claim of fibromyalgia is less likely as not caused by or a result of his exposure to chemicals while on active duty nor his active duty service time.  She articulated that solid peer-reviewed evidence that supports a cause-effect relationship between Multiple Chemical Sensitivity Syndrome and the formation of Fibromyalgia and Chronic Fatigue Syndrome, over 20 years after exposure, has not been established to date by preponderance of the medical literature.  Until there are accurate, reproducible and well-controlled studies available, there is no way to determine if the Veteran's fibromyalgia is positively related to his active duty service time or his exposure to toxic chemicals.

After a review of all of the evidence of record, both lay and medical, the Board finds that the weight of the competent evidence is at least in equipoise on the question of whether the Veteran's diagnosed fibromyalgia was caused by his chemical exposures in service.  Evidence against a finding that the Veteran's fibromyalgia was less likely as not caused by or a result of his exposure to chemicals while on active duty is the May 2016 VA opinion.  Evidence in support of a finding that the Veteran's fibromyalgia was at least as likely as not caused by or a result of his exposure to chemicals while on active duty is the September 2015 VA opinion.  Given that the evidence is at least in equipoise, with consideration of the benefit-of-the-doubt rule, the Board will resolve reasonable doubt to find that the Veteran's fibromyalgia is at least as likely as not caused by or a result of his exposure to chemicals while on active duty.

Peripheral neuropathy

The Veteran contends that he has peripheral neuropathy as a result of active service.  During the May 2011 Board hearing, the Veteran reported that his neuropathy was a result of in-service exposure to chemicals.  He complains of having pain, numbness, and burning in the feet and hands; which has reportedly been present since 2003.  

For the reasons set forth below, service connection for a peripheral neuropathy is not warranted in this case.  

VA treatment records and examination reports reflect the Veteran was diagnosed with primary sensory neuropathy in 2005.  Thus, a current diagnosis has been shown.  

Service treatment records dated in January 1977 reflect complaints of tingling sensation to left arm off and on for seven days.  He was noted to have a muscle spasm of the left arm at that time.  A March 1978 service treatment record reflects that the Veteran had no more peripheral numbness/paresthesia complaints.  The Veteran has consistently stated that his current peripheral neuropathy is related to chemical exposures in service.

An August 2005 VA progress report noted that the Veteran's B-12 level was within the normal range and so a B-12 deficiency was ruled out as a possible cause of the neuropathy.  The Veteran was afforded a VA examination in September 2012 to determine the nature and etiology of his peripheral neuropathy.  In a November 2012 addendum, the September 2012 examiner stated that the Veteran's peripheral neuropathy was thought to be a due to a B-12 deficiency.  However that contradicts with the August 2005 findings, and thus that opinion was deemed inadequate.  

The Veteran was afforded another VA examination in May 2016.  That examiner opined that the Veteran's peripheral neuropathy is less likely as not caused by or a result of his exposure to chemicals while on active duty or his active duty service time.  She stated that evidence that supports a cause and effect relationship between Multiple Chemical Sensitivity Syndrome and the formation of peripheral neuropathy, over 20 years after exposure, has not been established to date by preponderance of the medical literature.  She further noted that until there are accurate reproducible and well controlled studies available, there is no way to determine if his diagnosed peripheral neuropathy is positively related to his active duty service time or his exposure to toxic chemicals.  

As the VA examiner's opinions considered all of the pertinent evidence of record, to include statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed, and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two, the Board accords great probative weight to his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) ; Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  Therefore, the Board finds that the May 2016 VA examiner's opinion, which provided a detailed rationale for the conclusions reached is highly probative. 

There is no other probative medical evidence which supports a nexus between the Veteran's peripheral neuropathy and service.  

The Board acknowledges that the Veteran is competent to report his symptoms and observations, to include his reports as to numbness and pain during the appeal period, and the Board finds these reports are credible.  However, the Board finds that the identification of peripheral neuropathy and the determinations as to onset and etiology of the Veteran's current peripheral neuropathy are essentially medical questions, and as such are beyond the Veteran's competence to evaluate based upon his own knowledge and expertise.  Further, the record does not indicate that the Veteran has medical expertise or training.  Thus, his determination that his current peripheral neuropathy is related to service is also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Thus, the Veteran's lay opinions that his peripheral neuropathy is related to service have no probative value.

In light of the evidence of record, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's current peripheral neuropathy and his military service, specifically his in-service chemical exposure, with a probability of 50 percent or greater. 

Additionally, the Board finds that the evidence of record does not show that the Veteran's peripheral neuropathy manifested to a compensable degree within one year of separation from active duty.  Rather, as demonstrated by the foregoing evidence, such was not diagnosed until 2005 and there was no history of complaints, treatment or diagnoses of the current peripheral neuropathy since service prior to 2003.  

The Board has also considered whether presumptive service connection may be awarded based on a continuity of symptomatology; however, the Board finds the Veteran has not provided any statements that he experienced symptoms of peripheral neuropathy within a year of his discharge from active service or continuous to the date of diagnosis.  Therefore, the Board finds that presumptive service connection for peripheral neuropathy, to include on the basis of continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Accordingly, as the Veteran's current peripheral neuropathy is not shown to be causally or etiologically related to any disease, injury, or incident in service, and it did not manifest to a compensable degree within one year of separation from active duty, service connection for such is not warranted.  In reaching this decision, the Board considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for peripheral neuropathy, and that doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

A lung disability

The Veteran contends that he has a current lung disability, separate and apart from the service-connected obstructive lung disease, as a result of active service.  

For the reasons set forth below, service connection for a lung disability, separate and apart from the service-connected obstructive lung disease, is not warranted in this case.  

According to the May 2016 VA examination report, the Veteran has current diagnoses of chronic bronchitis, pulmonary embolism, and granulomas, as well as pulmonary scarring, in addition to his service connected chronic obstructive pulmonary disease.  Thus, a current disability has been shown.

Service treatment records reflect numerous findings regarding a lung disability.  The May 2016 VA examiner recounted the Veteran's in-service diagnosis of mild obstructive lung disease, and notations that such was most likely related to "smoking vs. toxic exposure."  He also noted the Veteran's infection and bronchitis in June 1976 and "resolving bronchitis" in 1978.

The Veteran was afforded a VA examination in September 2012.  That examiner specifically indicated, by checking the appropriate boxes on the examination report, that the Veteran had a diagnosis of COPD, but did not have diagnoses of asthma, emphysema, chronic bronchitis, constrictive bronchiolitis, interstitial lung disease, or restrictive lung disease.  The September 2012 examination report also notes that the Veteran does not have any of the following pulmonary conditions: asthma, bronchiectasis, sarcoidosis, pulmonary embolism, mycotic lung infection, bacterial lung infection, pneumothorax, cardiopulmonary complications, respiratory failure, tumors or neoplasms, or other pulmonary conditions.  The September 2012 examination report does indicate, however, that the Veteran has granulomas and scarring, diagnosed in August 2003 and November 2002, respectively.  The examiner concluded that the Veteran had COPD and scarring, which was multifactorial with smoking and exposure to chemicals being apparent etiologic risk factors.  The examiner opined that the smoking and in-service chemical exposure were, as likely as not, equal contributors.  The examiner also opined that the Veteran did not have any other type of chronic bronchitis.  Regarding the granulomas, the examiner noted that they are rather common findings on lung radiographic studies, they can result from microbe infections of various types and are most often not discernable, which was the case with this Veteran.  The examiner was unable to determine the cause of the granulomas because there was insufficient information available or obtainable to render a more definitive conclusion.  In summary, the examiner indicated that there was no way to determine the etiology of the granulomas, even with additional testing.  

In a February 2013 statement, the Veteran indicated that he did have a diagnosis of bronchiectasis and pulmonary embolism.  In support of this statement, the Veteran submitted VA and private treatment records showing treatment for his lung condition after the September 2012 examination.  These records show that the Veteran may have had a pulmonary embolism in November 2012, that he was treated at Doctors Hospital as an inpatient for chest wall pain thought to be lung related, and that he was treated for chronic bronchitis in February 2013.  

The Veteran was afforded another VA examination in May 2016.  The examiner noted that besides the COPD (chronic obstructive pulmonary disease), the Veteran has been found to have other lung disorders, including granulomas first discovered in August 2003; pulmonary scarring first described in November 2002; and pulmonary embolism, which first presented in November 2012.  He stated that all other manifestations of his lung disease are related to or encompassed by his diagnosis of COPD.  He specifically opined that none of the other identified pulmonary conditions are thought to be either related to the COPD nor would they be service-connected, since they are totally different processes with totally different causes and they were first identified 20 to 30 years after his service separation.  Of note, the examiner stated that direct service connection is not warranted because they were not incurred in or caused by his active military service, including the history of chemical exposures or inhalation.  Secondary service connection is not warranted because they are not related to or caused by his COPD and they are not aggravated or worsened by the COPD either.

His rationale included that COPD does exhibit and manifest itself in many ways, including with dyspnea on exertion, acute exacerbations which may present with wheezing or infections, and sometimes scarring on the lungs as a result of those recurrent infections. The examiner state that physicians have characterized the acute exacerbations of the chronic condition of COPD as "chronic bronchitis" or "acute exacerbations of chronic bronchitis."  Specifically, it was noted that in the February 1, 2013 pulmonary note from Dr. Michael Benhia, he refers to this diagnosis as "obstructive chronic bronchitis with (acute) exacerbation" and characterizes wheezing that is evident that day and suggests to him "that his COPD is not being treated adequately."  Thus he reasoned that these are all diagnoses and conditions that are intertwined, specifically, the Veteran's COPD is manifested by acute exacerbations with chronic bronchitis and intermittent wheezing.

The May 2016 examiner further noted that while it is possible that the pulmonary scarring can be related to infections as a result of this process, any pulmonary scarring separate and distinct from the granulomas discussed below is not likely to add any residual or additional disability.  This is because the scarring is reported as incidental findings intermittently on various chest x-rays and is likely of limited or negligible clinical significance.

The separate and distinct disease processes that the May 2016 examiner determined to be unrelated to the COPD condition include a granuloma of the lung and a pulmonary embolism.  He noted that the granuloma in the lung was first described in August 2003, but not present in November 2002 and, thus, while the exact timing or etiology cannot be determined, it is less likely than not related to military experience or exposures, which can be deduced simply by the temporal appearance between November 2002 and August 2003, which would require the unlikely possibility of having a "scar" from events in service to show up over 20 years after service separation.  He also observed that a granuloma can also come from a specific type of fungal or mycobacterial infection or other inflammatory condition that is unrelated to the COPD.  In the US, granulomas are among the most commonly encountered abnormalities in pulmonary pathology, and Histoplasmosis is the single most common cause, and many individuals may contract a respiratory disease with minimal symptoms and then develop granulomatous scarring.  Other lung conditions such as sarcoidosis can also produce granulomas, but the Veteran has never been shown to have any of these other conditions.  The pulmonary embolism, however, is a totally different process than the other lung conditions.  Because of the initial pulmonary embolism having its onset in 2012, the examiner opined that it is not likely to be related to any incident or exposure which occurred during active service 30 or more years earlier.  He elaborated that a pulmonary embolism is a clot which occurs in the circulation remote from the lungs and is "caught" in the lungs by virtue of the fact that deoxygenated blood from the veins that returns to the heart is first pumped to the lungs, and smaller and smaller blood vessels carry the blood through the lungs for oxygenation, so that a clot can easily interrupt blood flow to the lungs before it is pumped to other locations of the body.

Here, as the VA examiner's opinions considered all of the pertinent evidence of record, to include statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed, and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two, the Board accords great probative weight to his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) ; Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  Therefore, the Board finds that the May 2016 VA examiner's opinion, which provided a detailed rationale for the conclusions reached is highly probative.  

The Board acknowledges that the Veteran is competent to report his symptoms and observations, to include his reports as to respiratory difficulty during the appeal period, and the Board finds these reports are credible.  However, the Board finds that the identification of the specific lung disabilities and the determinations as to onset and etiology of the Veteran's current specific lung disabilities are essentially medical questions, and as such are beyond the Veteran's competence to evaluate based upon his own knowledge and expertise.  Further, the record does not indicate that the Veteran has medical expertise or training, to include in the fields of orthopedics. Thus, his determination that his current degenerative arthritis of the spine is related to service is also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Thus, the Veteran's lay opinions that any current lung disability is related to service have no probative value.

In light of the evidence of record, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's current lung disabilities and his military service, specifically his in-service chemical exposure, with a probability of 50 percent or greater. 

Accordingly, as the Veteran's current lung disability is not shown to be causally or etiologically related to any disease, injury, or incident in service, service connection for such is not warranted.  In reaching this decision, the Board considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for lung disability, and that doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for fibromyalgia, to include as secondary to in-service exposure to toxic chemicals, is granted.  

Service connection for peripheral neuropathy, to include as secondary to in-service exposure to toxic chemicals, is denied.  

Service connection for a disability involving the lungs that is separate and apart from the service-connected obstructive lung disease, including, but not limited to chronic bronchitis, dyspnea and/or asthma, to include as secondary to in-service exposure to toxic chemicals, is denied.  


REMAND

Regarding the Veteran's claimed chronic fatigue, he was afforded a VA examination in May 2016.  The examiner opined that the Veteran's claim of chronic fatigue is less likely as not caused by or a result of his exposure to chemicals while on active duty or his active duty service time.  He stated that the Veteran was diagnosed 22 years after he got out of service.  He further stated that peer-reviewed evidence that supports a cause-effect relationship between Multiple Chemical Sensitivity Syndrome and the formation of Fibromyalgia and Chronic Fatigue Syndrome, over 20 years after exposure, has not been established to date by preponderance of the medical literature.  Until there is accurate, reproducible and well-controlled studies available, there is no way to determine if his diagnosed Chronic Fatigue is positively related to his active duty service time or his exposure to toxic chemicals.  However, the 2016 VA examiner also noted the contentions of Dr. Peggy Ward noting that this condition could also be due to other problems, i.e., fibromyalgia, any other endocrinology problems.  As determined above, service connection for fibromyalgia has now been granted..  Based on the conflicting and inconclusive evidence of record, the Board finds that a new opinion is required for clarification, to include whether any current chronic fatigue is secondary to the now service-connected fibromyalgia.

In the May 2015 Board remand, it was requested that the AOJ issue a statement of the case to the Veteran and his representative concerning the issues pertaining to the initial rating of 10 percent assigned to the service-connected headaches and an earlier effective date than February 7, 2008 and inform the Veteran and his representative how to perfect an appeal.  

In September 2016, the Veteran was issued a Supplemental Statement of the Case (SSOC) regarding the Veteran's initial rating and effective date claims.  The Board notes, however, to date an SOC has not been issued.  Pursuant to 38 C.F.R. § 19.31 (a), an SSOC may not be used to announce a decision on an issue not previously addressed in a SOC.  See also Mayfield v. Nicholson, 499 F.3d 1317, 1324 (Fed. Cir. 2007) (emphasizing that an SSOC is appropriate for readjudication purposes and finding that 38 C.F.R. § 19.31 (a) confirms an SSOC may not announce decisions on issues not previously addressed in a preceding SOC). Here, it is particularly notable that the September 2016 SSOC does not include a recitation of laws and regulations pertaining to the Veteran's initial rating and effective claims. A Court or Board remand confers upon the Appellant the right to compliance with that order. Stegall v. West, 11 Vet. App. 268, 271  (1998).  As the remand directives of May 2015 were not followed, the AOJ is again requested to comply with the Board's remand directives as stated below.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran sufficient VCAA notice as to his claim for service connection for chronic fatigue as secondary to service-connected fibromyalgia.

2.  Obtain and associate with the Veteran's claims file his VA treatment records dated from October 2016 to the present.  If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.

3.  Then request an addendum medical opinion from the VA examiner who performed the May 2016 Chronic Fatigue examination.  If that examiner is not available, forward the request to a similarly qualified examiner to address the questions below.  If another examination is recommended; this should be arranged.  The examiner must be provided the entire record, and he/she must specify in the examination report that the record has been reviewed. 

After reviewing the entire record, the examiner is asked to address the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that any chronic fatigue began in or is related to service, to include as related to in-service chemical/fuel exposure (including exposure to diesel fuel/fumes and cleaning solvents); or

(b)  Whether it is at least as likely as not (50 percent or greater probability) that current chronic fatigue was caused or aggravated (i.e., permanently worsened beyond the natural progress) by his service-connected fibromyalgia. 

If aggravation is found, the examiner should address the baseline manifestations of the Veteran's current chronic fatigue found prior to aggravation; and the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected fibromyalgia.

4.  Issue the Veteran and his representative a Statement of the Case (SOC) on the claims for an initial rating in excess of 10 percent assigned to the service-connected headaches and an earlier effective date than February 7, 2008.  The Veteran is informed that the claim will be returned to the Board following the issuance of the statement of the case only if it is perfected by the filing of a timely and adequate substantive appeal.  If a timely substantive appeal is filed, the issues should be certified to the Board for appellate consideration. 

5.  After conducting any further development deemed necessary, and ensuring that all examinations are complete, readjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case in accordance with 38 C.F.R. § 19.31(b)(1) and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


